ADAMS, District Judge.
These actions arose out of a collision which occurred between the barge Hope, in tow of the tug Gertrude, and the steam propeller S. S. Wyckoff, in the dredged channel leading from the Kill Van Kull to the Arthur Kill, the 4th day of May, 1904. The Gertrude and tow were bound through the Kills to Elizabethport and Perth Amboy. The Wyckoff was a freight boat, plying between points in the Kills and New York. The weather was fair and the tide the last of the ebb but there was very little current running.
The Gertrude’s tow was on a hawser and consisted of 4 light boats, one of which was to be dropped at Elizabethport and was alone in the last tier. The remaining three boats were made up in the leading tier, which had a width of about 90 feet. The hawser was about 25 fathoms in length and led from the tug to the outside boats of this tier.
The Wyckoff left Elizabethport at 5:30 o’clock and when approaching the Corner Stake Eight observed the Gertrude and tow approaching from the eastward. The Wyckoff blew a signal of one whistle to which the Gertrude responded with one.
Just after the Wyckoff rounded the Corner Stake Eight from a course of about East yí North to an intended one of about South South-east, her port bow, near the stem, came in collision with the port bow, near the stem, of the barge Hope, the port boat in the leading tier of the tow of the Gertrude. Each vessel charges the other with fault in not keeping to the right hand side of the channel and the controversy turns upon the determination of the question whether the boats fulfilled their agreement and duty under the law to pass to the right.
It appears that the Wyckoff, drawing about 8 feet, was keeping along the starboard side of the channel, probably about 50 feet from its edge. on that side, when the whistles were exchanged. The Gertrude owing to her draught, 13yi feet, was unable to keep to the right hand side because there was not enough water for her to navigate in far from the center of the channel, where there was a depth of 14 or 15 feet but it commenced to shoal up on the side, and as soon as she attempted to get further to the starboard, she stirred up the bottom and was obliged to give up the attempt after getting a short distance, estimated at 30 or 40 feet, from the center. This was a channel dredged by the Government in the lower part of Newark Bay, to connect the Arthur Kill and Kill Van Kull, and the chart gives but 14 feet. There was not enough water far from the *420Immediate center for the Gertrude to navigate in and she was obliged to keep near the center. The Wyckoff did not know, however, that the Gertrude could not keep well to the starboard and proceeded on the theory that she could and would do-so. ' The result was that when the Wyckoff made, pr attempted to make, her turn at the Tight, she found the tow of the Gertrude ahead and not enough room to make the turn herself, as she was a boat of 135 feet in length. She therefore reversed but not in time to materially check her headway of about 8 miles. The Gertrude kept on at her speed of 3miles into the collision. The consequence was considerable damage to the Wyckoff and the Hope. The collision occurred somewhat to the southward and westward of the center of the channel.
A criticism is made upon the Wyckoff’s navigation for not turning more sharply th.an she did around the Corner Stake. If she had gone further towards the center, for which there were 75 or 100-feet of room between her and the Gertrude, doubtless she could have made a better turn and perhaps avoided the collision, but that is-light which comes after the event. The agreement was to keep to the right and she fulfilled her part, or would have done so.if the Gertrude had left her the room she was entitled to, but the Gertrude failed to keep her tow away from the Wyckoff’s waters, owing toiler draught and the width of the tow. It seems to me that the Gertrude was solely in fault for the collision.
The libel of the Thames Towboat Company is dismissed. That of the New York & New Jersey Steamboat Company is sustained,, with an order of reference.